Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/19 is being considered by the examiner.
Preliminary Amendment
Applicant's preliminary amendment dated 11/26/19 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant's representative on 6/4/21 and 6/7/21.
The application has been amended as follows: 
Claim 1. (AMEND) A lighting device comprising a light source for providing light source light and a collimator device, and being arranged in the optical path of the light source light; the collimator device 
a collimator panel having a first end face for receiving input light and a second end face for providing collimated light, wherein the second end face is opposite to the first end face,
the collimator panel comprising a plurality of walls extending between the first end face and the second end face for obtaining a grid of cells, the cells extending 
wherein the collimator panel is deformable from a first structure into a second structure and back by changing the cross-sections of the associated cells to change the collimated light having a first spatial distribution into collimated light having a second spatial distribution, wherein the first spatial distribution is different from the second spatial distribution.
Claim 2. (AMEND) The lighting device according to claim 1, wherein the plurality of walls [[is]] are light absorbing, light reflecting or light diffusing.
Claim 3. (AMEND) The lighting device according to claim 1, wherein the plurality of walls [[is]] are arranged at an angle in the range from 60 to 120 degrees to the first end face.
Claim 4. (AMEND) The lighting device according to claim 1, wherein the plurality of walls [[is]] are arranged perpendicular to the first end face.
Claim 5. (AMEND) The lighting device according to claim 1, wherein the auxetic structure having a Poisson ratio in the range from −0.5 to −1.5.
Claim 6. (AMEND) The lighting device according to claim 1, wherein the auxetic structure having a Poisson ratio in the range from −0.8 to −1.1.
Claim 7. (AMEND) The lighting device according to claim 1, wherein the auxetic structure is bistable.
Claim 8. (AMEND) The lighting device according to claim 1, wherein the auxetic structure is at least ten times deformable from the first structure to the second structure.
Claim 9. (AMEND) The lighting device according to claim 1, wherein the cells of the auxetic structure have one or more of the following shapes: auxetic hexagonal shape, auxetic square shape, auxetic rectangular shape, and auxetic triangular shape.
Claim 10. (AMEND) The lighting device according to claim 1, wherein the auxetic structure comprising at least a first wall of the plurality of the walls being light diffusing and at least a second wall of the plurality of the walls being light absorbing.
The lighting device according to claim 1[[,]] further comprising attachment means arranged for attaching the collimator device to an object.
Claim 12. (AMEND) The lighting device according to claim 1[[,]] comprising at least the 
Claim 13. (CANCEL)
Claim 14. (AMEND) The lighting device according to claim 1 [[13]], comprising an optical element selected from the group of a reflector, a lens, a lens array and/or a total internal reflection optical element and being arranged between the light source and the collimator device.
Claim 15. (AMEND) A luminaire or lamp comprising the lighting device as claimed in claim 1 [[13]].

Allowable Subject Matter
Claims 1-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a lighting device comprising a collimator device having a collimator panel comprising a plurality of walls extending between the first end face and the second end face arranged for obtaining cross-sections of associated cells forming an auxetic structure, and wherein the collimator panel is deformable from a first structure into a second structure and back by changing the cross-sections of the associated cells to change the collimated light having a first spatial distribution into collimated light having a second spatial distribution, wherein the first spatial distribution is different from the second spatial distribution.

In particular, the closest prior art of record SWINKELS (US 2014/0299408) teaches a lighting device comprising a collimator device having a collimator panel comprising a plurality of walls extending between the first end face and the second end face arranged for obtaining cross-sections of associated cells forming an auxetic structure but fails to teach the collimator panel is deformable from a first structure into a second structure and back by changing the cross-sections of the associated cells to change the collimated light having a first spatial distribution into collimated light having a second spatial distribution, wherein the first spatial distribution is different from the second spatial distribution.
Dependent claims are allowed at least for their dependencies on allowable independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JAK (US 2012/0147351), HORNING (US 2011/0242638), JOO (US 10217950), STEVENS (US 3919559), ONAC (US 9273850), GREGORI (US 5187373), PICAUT (US 10953645), LI (US 10266310).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/             Examiner, Art Unit 2875